COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON


                                            ORDER


Appellate case name:     In re Ronald Castillo

Appellate case number: 01-12-00571-CV

Trial court case number: 65459

Trial court:             149th District Court, Brazoria County, Texas

        On July 16, 2012, real party in interest, Jennene Kemp, individually and as next friend of
J.L.K., a minor, filed a "Motion to Seal Relator’s Petition for Writ of Mandamus and Record and
Appendix in Support of the Petition." Real party in interest contends that relator’s petition for
writ of mandamus contains references to her minor son’s mental health records and that the
supporting record and appendix contain the records themselves. The mandamus record reflects
that the trial court previously sealed these records on June 7, 2012. We therefore GRANT real
party in interest’s motion.

       Accordingly, the Clerk of this Court is ORDERED to seal the following documents,
which have already been filed in this Court:

       1       Relator’s Petition for Writ of Mandamus, and
       2.      Relator’s Record and Appendix in Support of Petition.

       It 1S SO ORDERED.


Judge’s signature:/s/Evelyn V. Keyes
                  Acting individually


Date: July 25, 2012